Citation Nr: 1525662	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  12-09 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a lung disability, to include chronic obstructive pulmonary disease (COPD), and pulmonary tuberculosis (TB).


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel











INTRODUCTION

The Veteran served on active duty from September 1967 to September 1974. 

This matter comes to the Board of Veterans' Appeals (Board) from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  That rating decision denied service connection for COPD.

The record contains diagnoses of pulmonary TB as well as COPD.  The Veteran's notice of disagreement (NOD) includes a contention that TB is related to his service in Vietnam.  The statement of the case asked the Veteran to "let us know" if it was his intention to claim service connection for TB.  The Veteran's Form 9, substantive appeal is not of record.  Thus, it is not clear whether it included any clarification from the Veteran as to a TB claim.  In light of the various diagnoses of record and the Veteran's contentions on his NOD, the Board is listing the issue as a broader claim for a lung disability as shown on the title page pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

A report of general information dated in July 2013 noted that the Veteran desired a Travel Board hearing.  In a subsequent statement received in December 2014, the Veteran stated that he was not able to travel to Louisville for a hearing.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a chronic lung disability that had its onset in or is related to his period of active service, to include contended service in the Republic of Vietnam.  At the time of his separation from service in September 1974, the Veteran reported pain or pressure in his chest; no etiology was found.  The record contains diagnoses of COPD dating back to at least 2002 as well as TB diagnosed in 2007.  

The Veteran has referred to in-service exposure to "chemicals, unknown gases, and many other unknown elements."  The Veteran would be presumed to have been exposed to herbicides, including Agent Orange, during his service in Vietnam.  

The Veteran must afforded a VA examination to determine whether his COPD, TB, or any other diagnosed lung disability had its onset in service or is otherwise related to active duty service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In light of the remand, the Veteran's service personnel records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's service personnel records.

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional.  The electronic claims file must be reviewed by the examiner.   The examiner is to identify the Veteran's lung disabilities, to include whether he has COPD and/or TB.  Then, for each diagnosed disability he/she is to answer:

Is it at least as likely as not (a 50 percent or greater probability) that the lung disability had its onset in or is related to his active service?

This opinion should include consideration of presumed exposure to herbicide agents if it shown that the Veteran had service in the Republic of Vietnam.

The examination report must include a complete rationale for all opinions expressed.  

3.  Finally, readjudicate the claim.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

